 
 
Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 15th
day of  August, 2011, by and between AngioDynamics, Inc., a Delaware corporation
(the “Company”), and Joseph M. DeVivo (the “Executive”).
 
RECITALS
 
THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:
 
A.           The Company desires to hire the Executive as its President and
Chief Executive Officer on the terms and conditions set forth in this Agreement.
 
B.           This Agreement shall govern the employment relationship between the
Executive and the Company from and after the Effective Date, and, as of the
Effective Date, supersedes and negates any previous agreements or understandings
with respect to such relationship.
 
C.           The Executive desires to be employed by the Company on the terms
and conditions set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:
 
1.  
Term and Duties.

 
1.1 Term.  The Company does hereby hire, engage and employ the Executive
beginning on September 7, 2011 (the “Effective Date”), and concluding on the
last day of the Period of Employment (as such term is defined in Section 2) on
the terms and conditions expressly set forth in this Agreement.  The Executive
does hereby accept and agree to such hiring, engagement, and employment, on the
terms and conditions expressly set forth in this Agreement.
 
1.2 Duties.  During the Period of Employment, the Executive shall serve the
Company as its President and Chief Executive Officer and shall have the powers,
authorities, duties, and obligations of management usually vested in the office
of the President and Chief Executive Officer of a company of a similar size and
similar nature as the Company, and such other powers, authorities, duties, and
obligations commensurate with such position as the Company’s Board of Directors
(the “Board”) may assign from time to time, all subject to the lawful directives
of the Board and the corporate policies of the Company as they are in effect
from time to time throughout the Period of Employment (including, without
limitation, the Company’s business conduct and ethics policies, as in effect
from time to time).  During the Period of Employment, the Executive shall report
to the Board.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3 No Other Employment; Minimum Time Commitment.  During the Period of
Employment, the Executive shall: (i) devote substantially all of the Executive’s
business time, energy and skill to the performance of the Executive’s duties for
the Company; (ii) perform such duties in a faithful, effective, and efficient
manner to the best of his abilities; and (iii) hold no other employment.   The
Board encourages Executive’s service on the boards of directors (or similar
body) of other business entities, but such service must be approved by the
Board.  The Company shall have the right to require the Executive to resign from
any board or similar body (including, without limitation, any association,
corporate, civic or charitable board or similar body) on which he may then
serve, if the Board reasonably determines that the Executive’s service in such
capacity interferes with the effective discharge of the Executive’s duties and
responsibilities to the Company or that any business related to such service is
then in competition with any business of the Company or any of its Affiliates
(as such term is defined in Section 5.5), successors or assigns.
 
1.4 Location.  The Executive’s principal place of employment shall be the
Company’s principal corporate office as it may be located from time to
time.  The Executive agrees that he will be regularly present at that
office.  The Executive acknowledges that he may be required to travel from time
to time in the course of performing his duties for the Company.
 
1.5 At Will Employment.  Executive’s employment with the Company will be on an
“at will” basis, meaning that either the Executive or the Company may terminate
the Executive’s employment at any time for any reason or no reason, without
further obligation or liability, other than as provided in this Agreement.
 
2. Period of Employment.  The “Period of Employment” shall be a period of three
(3) years commencing on the Effective Date and ending at the close of business
on the 3rd anniversary of the Effective Date; provided, however, that the Period
of Employment may be extended on the same terms, by the specific approval of the
Board and consent of the Executive, for successive one (1) year
periods.  Notwithstanding the foregoing, the Period of Employment is subject to
earlier termination as provided below in this Agreement.  Failure of the Board
to approve any such extension of the Period of Employment shall not constitute a
breach of this Agreement and shall not constitute an Involuntary Termination (as
such term is defined in Section 5.5) for purposes of this Agreement.
 
3.  
Compensation.

 
3.1 Base Salary.  During the Period of Employment, the Company shall pay the
Executive a base salary (the “Base Salary”), which shall be paid in accordance
with the Company’s regular payroll practices in effect from time to time, but
not less frequently than monthly.  The Executive’s Base Salary shall be at an
annualized rate of Five Hundred Fifty-Five Thousand and 00/100 Dollars
($555,000.00) and shall be subject to an annual review by the Board; upon
review, the Base Salary may be increased but may not be decreased.
 
3.2 Short Term Cash Incentive Opportunity.  Executive shall be eligible to
participate in the Company’s Senior Executive Incentive Compensation Program,
with a target bonus of 100% of the Executive’s Base Salary.  For the first year
of Executive’s employment, 50% of the target bonus potential is based on the
Company’s financial performance, which
 
 
2

--------------------------------------------------------------------------------

 
 
 
would be predicated on the first forecast after the Effective Date for which
Executive has primary responsibility and 50% of the target bonus potential is
based upon the achievement of Management By Objectives (“MBOs”) jointly
established by Executive, the Chairman of the Board, and the Company’s
Compensation Committee; provided, however, that the amount of the bonus will be
prorated based upon the number of days within the fiscal year that Executive was
employed by the Company.  For any remaining years of employment, the performance
measures shall be determined in accordance with the Company’s Senior Executive
Incentive Compensation Program.
 
3.3  
Long Term Incentives.

 
(a) New Hire Non-Qualified Options.  Executive will receive a new hire stock
option grant to purchase 400,000 shares of Company stock pursuant to the
Company’s 2004 Stock and Incentive Award Plan.  All such options will be subject
to Executive’s commencing and continuing employment and will vest 25% per year
on the first four (4) anniversaries of the grant date.  The strike price of the
options will be the fair market value of the Company’s stock as of the date of
grant, determined as set forth in the Company’s 2004 Stock and Incentive Award
Plan.  The option grant will be subject to the terms and conditions of a
separate grant agreement.
 
(b) New Hire Restricted Stock.  Executive will also receive 25,000 Restricted
Stock Units, subject to the terms and conditions (including forfeiture
provisions) of a restricted stock unit agreement being executed concurrently
with this Agreement, which will vest 25% per year on the first four (4)
anniversaries of the grant date.
 
(c) Annual Equity Awards.  In addition to the stock option purchase opportunity
and the restricted stock outlined above, Executive will be eligible, after the
Company’s fiscal year ending May 31, 2012, for participation in the Company’s
annual award program, which may include the grant of a combination of
non-qualified options and Restricted Stock Units.  Although the actual number
may vary based on actual performance, the target number of shares granted is
between 30,000 and 35,000 options and 25,000 and 30,000 Restricted Stock Units
consistent with the Company’s currently established program governing these
awards; notwithstanding the foregoing, the exact allocation of the award between
options and Restricted Stock Units shall be made in the sole discretion of the
Compensation Committee of the Board.  In any fiscal year during which the
Executive was employed for only a portion of said year, any grants made to
Executive under the Company’s annual award program shall be prorated
accordingly.  Specific metrics that determine the actual number of shares
granted annually will be subject to the limits contained in the Company’s 2004
Stock and Incentive Award Plan, as amended.
 


 
3

--------------------------------------------------------------------------------

 


4.  
Benefits.

 
4.1 The Company currently provides the following benefits for exempt employees,
which Executive will be eligible to participate in on or after the Effective
Date:
 
(a) Medical, Dental, Prescription, & Vision insurance
 
(b) Standard and Voluntary Life Insurance
 
(c) Statutory Short Term & Voluntary Short Term Disability Insurance
 
(d) Long Term Disability Insurance
 
(e) Executive will be eligible to participate in the Company’s
employee-contribution 401(k) Retirement Plan beginning on the first Monday of
the month following the Effective Date
 
(f) Tuition Assistance Program
 
(g) Paid Time Off:  Executive will be eligible to accrue up to 20 days of paid
vacation per calendar year, pro-rated for the remainder of this calendar year.
Vacation accrues per the Company’s vacation policy
 
(h) Health & Dependent Care Reimbursement Accounts
 
(i) Employee Stock Purchase Program:  Executive will be eligible to participate
in the Company’s Employee Stock Purchase Plan beginning on the first March 1 or
September 1 following the Effective Date, as long as he has met the 30-day
service requirement
 
(j) Executive Automobile Allowance: Executive will be eligible to participate in
the Company’s executive car program, which includes an option for an allowance
of up to $1,500.00 per month (less applicable taxes)
 
(k) Executive will receive reimbursement of up to $10,000 for legal fees
actually incurred by Executive in the review of this Agreement
 
(l) Executive’s participation in these and any other Company benefit plans are
subject to the terms and conditions of such plans, as they may be amended from
time to time.
 
4.2 Reimbursement of Business Expenses.  The Executive is authorized to incur
reasonable expenses in carrying out the Executive’s duties for the Company under
this Agreement and shall be entitled to reimbursement for all reasonable
business expenses that the Executive incurs during the Period of Employment in
connection with carrying out the Executive’s duties for the Company, subject to
the Company’s expense reimbursement policies and any pre-approval policies in
effect from time to time.  Manner of travel shall be according to Company
policy.

 
 
4

--------------------------------------------------------------------------------

 
 
4.3 Housing Allowance and Relocation Expenses.
 
(a) Housing Allowance.  Within thirty (30) days of the Effective Date, the
Company shall pay the Executive a one-time housing allowance of Two Hundred
Thousand and 00/100 Dollars ($200,000.00).
 
(b) Relocation Expenses.  The Company shall provide reimbursement for
Executive’s relocation expenses in accordance with the Company’s customary
relocation practices up to an aggregate of $60,000.  Starting on the Effective
Date and for a total of up to six (6) months, the Company shall reimburse the
Executive for up to $5,000 per month that the Executive spends for temporary
housing in the area of the Company’s principal corporate office.  Such
reimbursement will cease once Executive obtains permanent housing in the area of
the Company’s principal corporate office.
 
4.4 Change in Control Agreement,    The Executive and the Company will also
enter into a change in control agreement in a form substantially similar to the
Company’s previously adopted form agreement, which is attached to this Agreement
as Exhibit A.
 
5.  
Termination.

 
5.1 Termination by the Company.  The Executive’s employment by the Company, and
the Period of Employment, may be terminated at any time by the Company: (i) with
Cause (as such term is defined in Section 5.5); or (ii) without Cause; or (iii)
in the event of the Executive’s death; or (iv) in the event that the Board
determines in good faith that the Executive has a Disability (as such term is
defined in Section 5.5).
 
5.2 Termination by the Executive.  The Executive’s employment by the Company,
and the Period of Employment, may be terminated by the Executive (1) for Good
Reason (as such term is defined in Section 5.5) without notice, except as
provided in Section 5.5, or (2) without Good Reason, with no less than ninety
(90) days’ advance written notice to the Company (such notice to be delivered in
accordance with Section 17).  Should the Executive terminate his employment by
the Company before the 1st  anniversary of the Effective Date, the Executive
shall pay to the Company a prorated portion of the housing allowance granted
according to Section 4.3(a) equal to fifty percent (50%) of the total housing
allowance.  Should the Executive terminate his employment by the Company
after  the 1st anniversary of the Effective Date but before the 2nd anniversary
of the Effective Date, the Executive shall pay to the Company a prorated portion
of the housing allowance granted according to Section 4.3(a) equal to twenty
five percent (25%) of the total housing allowance.
 
5.3 Benefits Upon Termination.  If the Executive’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Executive, or upon or following the expiration of the Period of Employment
(in any case, the date that the Executive’s employment by the Company terminates
is referred to as the “Severance Date”), the Company shall have no further
obligation to make or provide to the Executive, and the Executive shall have no
further right to receive or obtain from the Company, any payments or benefits
except as follows:
 
 
5

--------------------------------------------------------------------------------

 
 
(a) The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as such term is defined in Section
5.5).
 
(b) If, during the Period of Employment, the Executive’s employment with the
Company terminates as a result of an Involuntary Termination (as such term is
defined in Section 5.5), the Company shall pay the Executive (in addition to the
Accrued Obligations), subject to tax withholding and other authorized
deductions, a severance benefit in certain amounts (“Severance Benefit”) over
certain periods of time (“Severance Period”) depending upon the timing of the
Involuntary Termination, as follows:
 
(i) If, after the Effective Date but before the 3rd anniversary of the Effective
Date, the Executive’s employment with the Company terminates as a result of an
Involuntary Termination (as such term is defined in Section 5.5), the Company
shall pay the Executive (in addition to the Accrued Obligations), subject to tax
withholding and other authorized deductions, Base Salary for a 24 month
Severance Period plus a one time lump sum payment equal to two (2) times the
amount of Executive’s Short Term Incentive Compensation Program bonus (see
Section 3.3) for the fiscal year preceding the effective date of the termination
(in the event that the Severance Date occurs prior to 5/31/2012,  the Company’s
Compensation Committee shall determine the amount of the Short Term Incentive
Compensation Program bonus subject to this section 5(b)(i))   (collectively, the
Severance Benefit for the purposes of this Section 5.3(b)(i)).  In the event
that the Severance Date occurs after a fiscal year end but prior to the time a
Short Term Incentive Compensation Program bonus payment is made in accordance
with Section 3.2, the Company shall also pay the Executive, subject to tax
withholding and other authorized deductions, Executive’s Short Term Incentive
Compensation Program bonus in accordance with Section 3.2, as determined by the
Company’s Compensation Committee. The Company shall also pay the continuing
COBRA/insurance premium for the Executive’s benefits for a period equal to the
shorter of (i) 24 months, and (ii) such time as Executive secures
employment.  Subject to Section 5.7, the Company shall pay the Severance Benefit
to the Executive in substantially equal installments in accordance with the
Company’s standard payroll practices over a period of 24 months, with the first
installment payable in the month following the month in which the Executive’s
employment with the Company terminates. All unvested equity awards shall
terminate in accordance with their terms.
 
(ii) If the Period of Employment has been extended pursuant to Section 2, and
the Executive’s employment with the Company terminates as a result of an
Involuntary Termination (as such term is defined in Section 5.5) during any such
extension, the Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions, a
Severance Benefit in accordance with the Company’s standard Severance Policy
then in effect.
 
 
6

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding the foregoing provisions of this Section 5.3, if the
Executive breaches his obligations under Section 6 or any material obligation
under any other agreement signed by the Executive and the Company or any of its
Affiliates that imposes restrictions with respect to the Executive’s activities
at any time, from and after the date of such breach and not in any way in
limitation of any right or remedy otherwise available to the Company, the
Executive will no longer be entitled to, and the Company will no longer be
obligated to pay, any remaining unpaid portion of the Severance Benefit;
provided however that, the Company shall have provided the Executive with
written notice in accordance with Section 17 specifying with particularity the
conduct that the Company contends constitutes such a breach and shall have
provided the Executive with a reasonable period (not less than 15 days) in which
to respond and/or to cure such alleged breach; and provided further that, if the
Executive provides the release contemplated by Section 5.4, in no event shall
the Executive be entitled to a Severance Benefit payment of less than $5,000,
which amount the parties agree is good and adequate consideration, standing
alone, for the Executive’s release contemplated by Section 5.4.
 
(d) The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of any benefits otherwise due terminated employees under
group insurance coverage consistent with the terms of an applicable Company
welfare benefit plan; (ii) the Executive’s rights to continued health coverage
under COBRA; and (iii) the Executive’s receipt of benefits otherwise due in
accordance with the terms of the Company’s 401(k) plan (if any).
 
(e) In the event that the Executive’s employment with the Company is terminated
by the Company without Cause upon or after the expiration of this Agreement or
any extension thereof, such that Executive is not eligible to receive the
Severance Benefit, the Executive will be eligible to participate in and receive
a severance payment in accordance with the terms of the Company’s then current
severance policy.  In no event will any such severance payment to the Executive
made under the Company’s then current severance policy be less than 1.5x the
Executive’s then current annual Base Salary.
 
5.4  
Release; Exclusive Remedy.

 
(a) This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement or any stock option or other equity-based award agreement to the
contrary.  As a condition precedent to payment of the Severance Benefit, the
Executive shall, upon or promptly following his last day of employment with the
Company, provide the Company with a valid, executed general release agreement in
a form acceptable to the Company substantially in the form attached as Exhibit
B, and such release agreement shall have not been revoked by the Executive
pursuant to any revocation rights afforded by applicable law.
 
(b) The Executive agrees that the payments and benefits contemplated by Section
5.3 shall constitute the exclusive and sole remedy for any termination of his
employment and the Executive covenants not to assert or pursue any other
remedies, at law or in equity, with respect to any termination of
employment.  The Executive agrees to resign, on the Severance Date, as an
officer and director of the Company and any Affiliate of the Company, and as a
fiduciary of any benefit plan of the Company or any Affiliate of the Company,
and to promptly
 
 
7

--------------------------------------------------------------------------------

 
 
execute and provide to the Company any further documentation, as requested by
the Company, to confirm such resignation.
 
5.5  
Certain Defined Terms.

 
(a) As used herein, “Accrued Obligations” means:
 
(i) any Base Salary and Paid Time Off that had accrued but had not been paid on
or before the Severance Date; and
 
any payments or grants that had accrued but had not been paid on or before the
Severance Date under Section  4.1 (subject to any required return of funds under
Section 5.2).
 
(ii) any reimbursement due to the Executive pursuant to Section 4.2 for expenses
reasonably incurred by the Executive on or before the Severance Date and
documented and pre-approved, to the extent applicable, in accordance with the
Company’s expense reimbursement policies in effect at the applicable time.
 
(b) As used herein, “Affiliate” of the Company means a Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Company.  As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.
 
(c) As used herein, “Cause” shall mean: (i) the willful and persistent failure
by the Executive to substantially perform the Executive’s duties with the
Company (other than any failure resulting from the Executive’s Disability); (ii)
the engaging by the Executive in willful and persistent conduct that is
injurious to the Company or its subsidiaries, monetarily or otherwise; (iii) the
Executive’s refusal to follow a reasonable and lawful instruction from the Board
after written notice and opportunity to comply; or (iv) the Executive’s
conviction of (a) a felony or (b) a misdemeanor involving fraud, dishonesty, or
moral turpitude; provided however that, with respect to items (i), (ii), and
(iii) above, the Company must provide the Executive with written notice in
accordance with Section 17 specifying with particularly the conduct that it
contends constitutes Cause, plus the provision of the Cause definition that
applies, and must provide the Executive a reasonable period (not less than 15
days) to in which to respond and/or cure such alleged grounds to the Board’s
satisfaction; and provided further that the Executive shall thereafter be
granted the opportunity within a reasonable period (not more than 15 days) to
appear before the Board, with counsel, to address any such claimed grounds,
during which period the Company may not implement such termination.
 
(d) As used herein, “Disability” shall mean a physical or mental impairment as a
result of which, as reasonably determined by the Board, the Executive has been
unable to perform the essential functions of his employment with the Company,
even with reasonable accommodation that does not impose an undue hardship on the
Company, for more than 90 days
 
 
8

--------------------------------------------------------------------------------

 
 
in any 180-day period, unless a longer period is required by federal or state
law, in which case such longer period shall apply.
 
(e) As used herein, “Good Reason” shall mean (i) a material diminution of the
Executive’s duties, responsibilities, authority, title, position, compensation,
or bonus opportunity as set forth in this Agreement; (ii) a material breach by
the Company of any material provision of this Agreement; or (iii) relocation of
the Executive’s place of employment more than fifty (50) miles from the location
specified in Section 1.5; provided however that, with respect to items (i) and
(ii) above, the Executive must provide the Company with written notice in
accordance with Section 17 specifying with particularly the conduct that he
contends constitutes Good Reason, plus the provision of the Good Reason
definition that applies, and must provide the Company a reasonable period (not
less than 15 days) in which to respond and/or cure such alleged grounds.
 
(f) As used herein, “Involuntary Termination” shall mean a termination of the
Executive’s employment (i) by the Company without Cause (and other than due to
Executive’s death or in connection with a good faith determination by the Board
that the Executive has a Disability), and other than in connection with a
“Change in Control,” as it is defined in the change in control agreement entered
into between the Company and the Executive pursuant to Section 4.4 or (ii) by
the Executive for Good Reason.
 
 (g) As used herein, the term “Person” shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, and a governmental entity, or any
department, agency or political subdivision thereof.
 
(h) As used herein, a “Separation from Service” occurs when the Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1).
 
5.6 Notice of Termination.  Any termination of the Executive’s employment under
this Agreement shall be communicated by written notice of termination from the
terminating party to the other party.  This notice of termination must be
delivered in accordance with Section 17 and must indicate the specific
provision(s) of this Agreement relied upon in effecting the termination.
 
5.7 Internal Revenue Code Section 409A.  The Company shall interpret and apply
this Agreement (and any additional separate agreements contemplated by this
agreement) in a manner that is consistent with the intent that amounts earned
and payable to Executive shall not be subject to the premature income
recognition or adverse tax provisions of Internal Revenue Code Section 409A
(“Section 409A”).  Accordingly, notwithstanding any other term or provision in
this Agreement (or in any other agreement) to the contrary, distributions of
benefits that are subject to Section 409A and that are payable upon or following
Executive’s Separation from Service with the Company shall commence as of the
date required by the agreement or, if later and to the extent required, the
earliest date permitted by Section 409A (generally six months
 
 
9

--------------------------------------------------------------------------------

 
 
after Separation from Service, if Executive is considered a “specified employee”
within the meaning of Section 409A), without interest.
 
6.  
Protective Covenants.

 
6.1  
Confidential Information; Inventions.

 
(a) Executive’s commencement of employment with the Company is contingent upon
the execution (and delivery to an officer of the Company) of the Company’s
Confidentiality Agreement by Executive in the form attached as Exhibit C, on or
prior to the Effective Date.
 
(b) As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos, and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) that relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive (whether or not during usual business hours, whether or not by the use
of the facilities of the Company or any of its Affiliates, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed or made prior to the Effective Date)
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing.  All Work Product that the
Executive may have discovered, invented, or originated during his employment by
the Company or any of its Affiliates prior to the Effective Date, that he may
discover, invent or originate during the Period of Employment or at any time in
the period of twelve (12) months after the Severance Date, shall be the
exclusive property of the Company and its Affiliates, as applicable, and
Executive hereby assigns all of Executive’s right, title and interest in and to
such Work Product to the Company or its applicable Affiliate, including all
intellectual property rights therein.  Executive shall promptly disclose all
Work Product to the Company, shall execute at the request of the Company any
assignments or other documents the Company may deem necessary to protect or
perfect its (or any of its Affiliates’, as applicable) rights therein, and shall
assist the Company, at the Company’s expense, in obtaining, defending and
enforcing the Company’s (or any of its Affiliates’, as applicable) rights
therein.  The Executive hereby appoints the Company as his  attorney-in-fact to
execute on his behalf any assignments or other documents deemed necessary by the
Company to protect the Company, or to protect or perfect the Company’s (and any
of its Affiliates’, as applicable) rights to any Work Product.
 
(c) Executive agrees to follow the Company’s strict policy that employees must
not disclose, either directly or indirectly, any information, including the
terms of this Agreement, regarding compensation, or stock purchase or option
allocations to any person, including other employees of the Company; provided
Executive may discuss such terms with members of his/her immediate family and
any legal, tax or accounting specialists who provide Executive with individual
legal, tax or accounting advice.
 
 
10

--------------------------------------------------------------------------------

 
 
6.2 Restriction on Competition.  The Executive agrees that if the Executive were
to become employed by, or substantially involved in, the business of a
competitor of the Company or any of its Affiliates during the Severance Period,
it would be very difficult for the Executive not to rely on or use the Company’s
and its Affiliates’ trade secrets and confidential information.  Thus, to avoid
the inevitable disclosure of the Company’s and its Affiliates’ trade secrets and
confidential information, and to protect such trade secrets and confidential
information and the Company’s and its Affiliates’ relationships and goodwill
with customers, during the Period of Employment and for a period of time after
the Severance Date equal to the Severance Period, the Executive will not
directly or indirectly through any other Person engage in, enter the employ of,
render any services to, have any ownership interest in, nor participate in the
financing, operation, management or control of, any Competing Business.  For
purposes of this Agreement, the phrase “directly or indirectly through any other
Person engage in” shall include, without limitation, any direct or indirect
ownership or profit participation interest in such enterprise, whether as an
owner, stockholder, member, partner, joint venturer or otherwise, and shall
include any direct or indirect participation in such enterprise as an employee,
executive, consultant, director, officer, licensor of technology or
otherwise.  For purposes of this Agreement, “Competing Business” means a Person
anywhere in the continental United States or elsewhere in the world where the
Company or any of its Affiliates engage in business, or reasonably and
demonstrably anticipate engaging in business, on the Severance Date (the
“Restricted Area”) that at any time during the Period of Employment has
competed, or at any time during the Severance Period competes, with the Company
or any of its Affiliates in any of its or their material businesses, including,
without limitation, the sale, distribution, or manufacture of medical devices
used for the treatment of cancer and/or peripheral vascular disease; provided
however that the term Competing Business shall apply only to any business unit
within a Person that is itself engaged in such business.  Nothing herein shall
prohibit the Executive from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation that is publicly traded, so long
as the Executive has no active participation in the business of such
corporation.
 
6.3 Non-Solicitation of Employees and Consultants.  During the Period of
Employment and for a period of twenty-four (24) months after the Severance Date,
the Executive will not directly or indirectly through any other Person (i)
induce or attempt to induce any employee or independent contractor of the
Company or any Affiliate of the Company to leave the employ or service, as
applicable, of the Company or such Affiliate, or in any way interfere with the
relationship between the Company or any such Affiliate, on the one hand, and any
employee or independent contractor thereof, on the other hand, or (ii) hire any
person who was an employee of the Company or any Affiliate of the Company until
twelve (12) months after such individual’s employment relationship with the
Company or such Affiliate has been terminated.
 
6.4 Non-Disruption of Other Business Relationships.  During the Period of
Employment and for a period of twenty-four (24) months after the Severance Date,
the Executive will not directly or indirectly through any other Person influence
or attempt to influence customers, vendors, suppliers, licensors, lessors, joint
venturers, associates, consultants, agents, or partners of the Company or any
Affiliate of the Company to divert their business away from the Company or such
Affiliate, and the Executive will not otherwise interfere with, disrupt or
attempt to disrupt the business or professional relationships, contractual or
otherwise, between the Company or any Affiliate of the Company, on the one hand,
and any of its or their customers,
 
 
11

--------------------------------------------------------------------------------

 
 
suppliers, vendors, lessors, licensors, joint venturers, government regulators,
associates, officers, employees, consultants, managers, partners, members or
investors, on the other hand.
 
6.5 Non-Disparagement.  At all times following the date hereof, the Executive
shall not, whether in writing or orally, disparage or denigrate the Company or
any Affiliate, or any of their respective current or former affiliates,
directors, officers, employees, members, partners, agents, or
representatives.  At all times following the date hereof, the directors,
officers, and communications and human resources personnel of the Company shall
not, whether in writing or orally, disparage or denigrate the Executive.
 
6.6 Understanding of Covenants.  The Executive acknowledges that, in the course
of his employment with the Company and/or its Affiliates and their predecessors,
he has become familiar, or will become familiar, with the Company’s and its
Affiliates’ and their predecessors’ trade secrets and with other confidential
and proprietary information concerning the Company, its Affiliates and their
respective predecessors and that his services have been and will be of special,
unique and extraordinary value to the Company and its Affiliates.  The Executive
agrees that the foregoing covenants set forth in this Section 6 (together, the
“Restrictive Covenants”) are reasonable and necessary to protect the Company’s
and its Affiliates’ trade secrets and other confidential and proprietary
information, good will, stable workforce, and customer relations.
 
Without limiting the generality of the Executive’s agreement in the preceding
paragraph, the Executive: (i) represents that he is familiar with and has
carefully considered the Restrictive Covenants; (ii) represents that he is fully
aware of his obligations hereunder; (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants; (iv) agrees that the Company and its Affiliates currently conduct
business or reasonably anticipate engaging in business throughout the Restricted
Area; and (v) agrees that the Restrictive Covenants will continue in effect for
the applicable periods set forth above in this Section 6 regardless of whether
the Executive is then entitled to receive severance pay or benefits from the
Company.  The Executive understands that the Restrictive Covenants may limit his
ability to earn a livelihood in a business similar to the business of the
Company and any of its Affiliates, but he nevertheless believes that he has
received and will receive sufficient consideration and other benefits as an
employee of the Company and as otherwise provided hereunder or as described in
the recitals hereto to clearly justify such restrictions which, in any event
(given his education, skills and ability), the Executive does not believe would
prevent him from otherwise earning a living.  The Executive agrees that the
Restrictive Covenants do not confer a benefit upon the Company disproportionate
to the detriment of the Executive.
 
6.7 Enforcement.  Without limiting the generality of Section 16, the Executive
agrees that a breach by the Executive of any of the covenants in this Section 6
would cause immediate and irreparable harm to the Company that would be
difficult or impossible to measure, and that damages to the Company for any such
injury would therefore be an inadequate remedy for any such breach.  Therefore,
the Executive agrees that in the event of any breach or threatened breach of any
provision of this Section 6 or any similar provision, the Company shall be
entitled, in addition to and without limitation upon all other remedies the
Company may have under this Agreement, at law or otherwise, to obtain specific
performance, injunctive relief and/or other appropriate relief (without posting
any bond or deposit) in order to enforce or prevent any violations of the
provisions of this Section 6 or any similar provision, as the case
 
 
12

--------------------------------------------------------------------------------

 
 
may be, or require the Executive to account for and pay over to the Company all
compensation, profits, moneys, accruals, increments or other benefits derived
from or received as a result of any transactions constituting a breach of this
Section 6 or any similar provision, as the case may be, if and when final
judgment of a court of competent jurisdiction or arbitrator is so entered
against the Executive.  The Executive further agrees that the applicable period
of time any Restrictive Covenant is in effect following the Severance Date, as
determined pursuant to the foregoing provisions of this Section 6, such period
of time shall be extended by the same amount of time that Executive is in breach
of any Restrictive Covenant.
 
6.8 Additional Documentation.  The Executive agrees to execute any additional
documentation as may reasonably be requested by the Company in furtherance of
the enforcement of any Restrictive Covenant.
 
7. Withholding Taxes.  Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.
 
8. Successors and Assigns.  This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns and to the benefit of and be binding upon the Executive’s
estate and/or personal representatives.  As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any assignee or successor to
all or substantially all of the Company’s assets, as applicable, which assumes
this Agreement by operation of law or otherwise.
 
9. Rules of Construction.  Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit, or restrict in any manner the construction of the
general statement to which it relates.  Unless otherwise expressly provided
herein, all determinations to be made by the Compensation Committee or the Board
under this Agreement shall be made in their sole discretion.
 
10. Section Headings.  The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.
 
11.  
Governing Law; Arbitration; Waiver of Jury Trial.

 
11.1 THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK TO BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF
 
 
13

--------------------------------------------------------------------------------

 
 
NEW YORK WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT,
EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.
 
11.2 Except for the limited purpose provided in Sections 6.7 and 16, any legal
dispute related to this Agreement and/or any claim related to this Agreement, or
breach thereof, shall, in lieu of being submitted to a court of law, be
submitted to arbitration, in accordance with the applicable dispute resolution
procedures of the American Arbitration Association under its Rules for the
Resolution of Employment Disputes. The award of the arbitrator shall be final
and binding upon the parties.  The parties hereto agree that: (i) one arbitrator
shall be selected pursuant to the rules and procedures of the American
Arbitration Association; (ii) the arbitrator shall have the power to award
injunctive relief or to direct specific performance; (iii) each of the parties,
unless otherwise required by applicable law, shall bear its own attorneys’ fees,
costs and expenses and an equal share of the arbitrator’s and administrative
fees of arbitration; and (iv) the arbitrator shall award to the prevailing party
a sum equal to that party’s share of the arbitrator’s and administrative fees of
arbitration.  Moreover, the arbitrator shall have the authority to award
reasonable attorneys’ fees to the party that substantially prevails. Nothing in
this Section 11 shall be construed as providing the Executive a cause of action,
remedy or procedure that the Executive would not otherwise have under this
Agreement or the law.
 
11.3 EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.
 
12. Severability.  The parties desire that the provisions of this Agreement be
enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought.  Accordingly, if
any particular provision of this Agreement is found to be invalid, prohibited,
or unenforceable under any present or future law, and if the rights and
obligations of any party under this Agreement will not be materially and
adversely affected thereby, such provision shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.  To this
end, the provisions of this Agreement are declared to be
severable.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn (as to geographic scope, period of duration or otherwise) so as
not to be invalid, prohibited or unenforceable in such jurisdiction, it shall,
as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
13. Entire Agreement.  This Agreement, together with each of the other
agreements referenced herein, embodies the entire agreement of the parties
hereto respecting the matters within its scope.  This Agreement supersedes all
prior and contemporaneous agreements of the parties hereto that directly or
indirectly bears upon the subject matter hereof, including, without limitation,
any term sheet or offer letter prepared in connection herewith.  Any prior
negotiations, correspondence, agreements, proposals, or understandings relating
to the subject matter hereof shall be deemed to have been merged into this
Agreement, and to the extent
 
 
14

--------------------------------------------------------------------------------

 
 
inconsistent herewith, such negotiations, correspondence, agreements, proposals,
or understandings shall be deemed to be of no force or effect.  There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein.  Notwithstanding the foregoing integration provisions, the
Executive acknowledges having received and read the Company’s Code of Business
Conduct and Ethics and the Compliance Plan and Code of Conduct for Interactions
with Customers and agrees to conduct himself in accordance therewith as in
effect from time to time.
 
14. Modifications.  This Agreement may not be amended, modified, or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.
 
15. Waiver.  No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.  Failure or delay on the part
of a party to exercise fully any right, remedy, power or privilege under this
Agreement shall not operate as a waiver thereof.  Any single or partial exercise
of any right, remedy, power, or privilege shall not preclude any other or
further exercise of the same or of any right, remedy, power or
privilege.  Waiver of any right, remedy, power or privilege with respect to any
occurrence shall not be construed as a waiver of such right, remedy, power or
privilege with respect to any other occurrence.
 
16. Remedies.  Each of the parties to this Agreement and any such person or
entity granted rights hereunder whether or not such person or entity is a
signatory hereto shall be entitled to enforce its rights under this Agreement
specifically to recover damages and costs for any breach of any provision of
this Agreement and to exercise all other rights existing in its favor.  The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that each party
may in its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive relief and/or other
appropriate equitable relief (without posting any bond or deposit) in order to
enforce or prevent any violations of the provisions of this Agreement.  Each
party shall be responsible for paying its own attorneys’ fees, costs, and other
expenses pertaining to any such legal proceeding and enforcement regardless of
whether an award or finding or any judgment or verdict thereon is entered
against either party, provided however that the court shall have the authority
to award reasonable attorneys’ fees, costs, and expenses to the party that
substantially prevails.
 
17. Notices.  Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested), or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party.  Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail, and one day after deposit on a weekday with
a reputable overnight courier service.
 
if to the Company, to the address listed below or the then-current principal
corporate office:
 
 
 
15

--------------------------------------------------------------------------------

 

 
AngioDynamics, Inc.
14 Plaza Drive
Latham, NY 12110
Attn:  General Counsel


with a copy to:
 
Gregory J. Champion, Esq.
Bond, Schoeneck & King, PLLC
111 Washington Ave., 5th Floor
Albany, NY 12210
Facsimile: (518) 533-3299


if to the Executive, to the address most recently on file in the payroll records
of the Company.
 
With a copy to


Wayne N. Outten, Esq.
Outten & Golden LLP
3 Park Avenue
New York, NY 10016
Facsimile: 212 977 4005
 
18. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.  Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.
 
19.   Legal Counsel.  Each party recognizes that this is a legally binding
contract and acknowledges and agrees that they have had the opportunity to
consult with legal counsel of their choice.  In any construction to be made of
this Agreement, the parties agree the Agreement shall not be construed against
either party on the basis of that party being the drafter of such language.  The
Executive agrees and acknowledges that he has read and understands this
Agreement, is entering into it freely and voluntarily, and has been advised to
seek counsel prior to entering into this Agreement and has had ample opportunity
to do so.

 
[Signature Page Follows]
 


 
16

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of August 15, 2011.

 

 
COMPANY
     
AngioDynamics, Inc.
      By:   
/s/ Vincent Bucci
      Name:  
Vincent Bucci
      Title:  
Chairman of the Board
         
EXECUTIVE
     
/s/ Joseph M. DeVivo
     
Joseph M. DeVivo




 
17

--------------------------------------------------------------------------------

 


Exhibit “A” to Employment Agreement
 
FORM OF CHANGE IN CONTROL AGREEMENT
 


 
 

--------------------------------------------------------------------------------

 


Exhibit “B” to Employment Agreement
 
FORM OF RELEASE AGREEMENT
 
This Release Agreement (this “Release Agreement”) is entered into this ___ day
of _________ 20__, by and between____________, an individual (“Executive”), and
AngioDynamics, Inc., a Delaware corporation (the “Company”).
 
WHEREAS, Executive has been employed by the Company; and
 
WHEREAS, Executive’s employment by the Company has terminated and, in connection
with the Executive’s Employment Agreement with the Company, dated as of
[______________] (the “Employment Agreement”), the Company and Executive desire
to enter into this Release Agreement upon the terms set forth herein;
 
NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Release Agreement, and in consideration of the obligations of
the Company to pay severance and other benefits (conditioned upon this Release
Agreement) under and pursuant to the Employment Agreement, Executive and the
Company agree as follows:
 
1.           Termination of Employment.  Executive’s employment with the Company
terminated on [______________, _____].  Executive waives any right or claim to
reinstatement as an employee of the Company and each of its
affiliates.  Executive hereby confirms that Executive does not hold any position
as an officer or employee with the Company and each of its
affiliates.  Executive acknowledges and agrees that Executive has received all
amounts owed for his regular and usual salary (including, but not limited to,
any overtime, bonus, accrued vacation, commissions, or other wages),
reimbursement of expenses, and usual benefits.  Executive understands and agrees
that he will not receive the payments specified in Section 5.3 of the Employment
Agreement unless he executes this Release Agreement and does not revoke this
Release Agreement within the time period permitted hereafter and that such
amounts shall be forfeited if he breaches this Release Agreement or Section 6 of
the Employment Agreement.
 
2.           Release.  Executive, on behalf of himself, his descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby covenants not to sue and fully releases and discharges the
Company and each of its parents, subsidiaries and affiliates, past and present,
as well as its and their trustees, directors, officers, members, managers,
partners, agents, attorneys, insurers, employees, stockholders, representatives,
assigns, and successors, past and present, and each of them, hereinafter
together and collectively referred to as the “Releasees,” with respect to and
from any and all claims, wages, demands, rights, liens, agreements or contracts
(written or oral), covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise arising out
of or in connection with Executive’s service as an officer, director, employee,
member or manager of any Releasee or Executive’s separation from his position as
an officer, director, employee, manager and/or member, as applicable, of any
Releasee, whether now known or unknown, suspected or unsuspected, and whether or
not concealed or hidden (each, a “Claim”), which he now owns or holds or he has
at any time heretofore owned or held or may in the future own or hold as against
any of said Releasees (including, any Claim arising out of or in any way
connected, in whole or in part, with Executive’s service as an officer,
director, employee, member or manager of any Releasee, Executive’s separation
from his position as an officer, director, employee, manager and/or member, as
applicable, of any Releasee, or any other transactions, occurrences, acts or
omissions or any loss, damage or injury in connection with Executive’s service
as an officer, director, employee, member or manager of any Releasee or
Executive’s separation
 
 
 

--------------------------------------------------------------------------------

 
 
from his position as an officer, director, employee, manager and/or member, as
applicable, of any Releasee), whether known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of said
Releasees, or any of them, committed or omitted prior to the date of this
Release Agreement including, without limiting the generality of the foregoing,
any Claim under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act,
the Family and Medical Leave Act of 1993, or any other federal, state or local
law, regulation, or ordinance, or any Claim for severance pay, equity
compensation, bonus, sick leave, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit, workers’ compensation
or disability (the “Release”); provided, however, that the foregoing Release
does not apply to any obligation of the Company to Executive pursuant to any
rights to the severance and other benefits payable under Section 5.3 of the
Employment Agreement in accordance with the terms of the Employment
Agreement.  In addition, this Release does not cover any Claim that cannot be so
released as a matter of applicable law, any vested benefits, any rights to
defense and indemnity under any Company certificate, bylaw, resolution, policy,
or practice, or any rights to coverage under any liability insurance (such as
directors’ and officers’ liability insurance).  Executive acknowledges and
agrees that he has received any and all leave and other benefits that he has
been and is entitled to pursuant to the Family and Medical Leave Act of 1993.
 
3.           ADEA Waiver.  Executive expressly acknowledges and agrees that by
entering into this Release Agreement, Executive is waiving any and all rights or
Claims that he may have arising under the Age Discrimination in Employment Act
of 1967, as amended (the “ADEA”), which have arisen on or before the date of
execution of this Release Agreement.  Executive further expressly acknowledges
and agrees that:
 
A.           In return for this Release Agreement, the Executive will receive
consideration beyond that which the Executive was already entitled to receive
before entering into this Release Agreement;
 
B.           Executive is hereby advised in writing by this Release Agreement to
consult with an attorney before signing this Release Agreement;
 
C.           Executive has voluntarily chosen to enter into this Release
Agreement and has not been forced or pressured in any way to sign it;
 
D.           Executive was given a copy of this Release Agreement on
[_________________, 20__] and informed that he had [twenty one (21)/forty five
(45)] days within which to consider this Release Agreement and that if he wished
to execute this Release Agreement prior to expiration of such [21-day/45-day]
period, he should execute the Endorsement attached hereto; and
 
E.           Executive was informed that he had seven (7) days following the
date of execution of this Release Agreement in which to revoke this Release
Agreement, and this Release Agreement will become null and void if Executive
elects revocation during that time.  Any revocation must be in writing and must
be received by the Company during the seven-day revocation period.  In the event
that Executive exercises his right of revocation, neither the Company nor
Executive will have any obligations under this Release Agreement.
 
4.           Proceedings.  Executive acknowledges that he has not filed any
complaint, charge, claim or proceeding, if any, against any of the Releasees
before any local, state or federal agency, court or other body (each
individually a “Proceeding”).  Executive (i) acknowledges that he will not
initiate or cause to be initiated on his behalf any Proceeding and will not
participate in any Proceeding, in
 
 
2

--------------------------------------------------------------------------------

 
 
each case, except as required by law and (ii) waives any right he may have to
benefit in any manner from any relief (whether monetary or otherwise) arising
out of any Proceeding, including any Proceeding conducted by the Equal
Employment Opportunity Commission (the “EEOC”).  Further, Executive understands
that, by executing this Release, he will be limiting the availability of certain
remedies that he may have against the Company and limiting also his ability to
pursue certain claims against the Releasees.  Notwithstanding the above, nothing
in Section 2 of this Release shall prevent Executive from (i) initiating or
causing to be initiated on his behalf any complaint, charge, claim or proceeding
against the Company before any local, state or federal agency, court or other
body challenging the validity of the waiver of his claims under the ADEA
contained in this Release or (ii) initiating or participating in an
investigation or proceeding conducted by the EEOC, but Executive acknowledges,
and Executive intends, that this Release Agreement  precludes him from receiving
any consideration, payment, or relief as a result of any such Proceeding or
Claim.
 
5.           No Transferred Claims.  Executive warrants and represents that the
Executive has not heretofore assigned or transferred to any person not a party
to this Release Agreement any released matter or any part or portion thereof and
he shall defend, indemnify and hold the Company and each of its affiliates
harmless from and against any claim (including the payment of attorneys’ fees
and costs actually incurred whether or not litigation is commenced) based on or
in connection with or arising out of any such assignment or transfer made,
purported or claimed.
 
5.           Severability.  It is the desire and intent of the parties hereto
that the provisions of this Release Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
Release Agreement shall be adjudicated by an arbitrator or court of competent
jurisdiction to be invalid, prohibited or unenforceable under any present or
future law, such provision, as to such jurisdiction, shall be ineffective,
without invalidating the remaining provisions of this Release Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction; furthermore, in lieu of such invalid or unenforceable provision
there will be added automatically as a part of this Release Agreement, a legal,
valid and enforceable provision as similar in terms to such invalid or
unenforceable provision as may be possible.  Notwithstanding the foregoing, if
such provision could be more narrowly drawn so as not to be invalid, prohibited
or unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Release
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
6.           Counterparts.  This Release Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
 
7.           Successors.  This Release Agreement is personal to Executive and
shall not, without the prior written consent of the Company, be assignable by
Executive.  This Release Agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns and any such
successor or assignee shall be deemed substituted for the Company under the
terms of this Release Agreement for all purposes.  As used herein, “successor”
and “assignee” shall include any person, firm, corporation or other business
entity which at any time, whether by purchase, merger, acquisition of assets, or
otherwise, directly or indirectly acquires the ownership of the Company,
acquires all or substantially all of the Company’s assets, or to which the
Company assigns this Release Agreement by operation of law or otherwise.
 
8.           Governing Law; Forum; Waiver of Jury Trial.  This Release Agreement
shall be governed by and construed in accordance with the laws of the State of
New York (without regard to any conflicts of laws principles thereof that would
give effect to the laws of another jurisdiction), and the
 
 
3

--------------------------------------------------------------------------------

 
 
parties submit to arbitration provisions set forth in Section 11 of the
Employment Agreement as if such Section were incorporated by reference and
reprinted herein (with appropriate references to this Release Agreement as the
context requires).  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT
BE WAIVED, THE EXECUTIVE HEREBY WAIVES, AND COVENANTS THAT HE WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS RELEASE
AGREEMENT OR ANY MATTERS CONTEMPLATED HEREBY.
 
9.           Amendment and Waiver.  The provisions of this Release Agreement may
be amended and waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Release Agreement shall be construed as a waiver of such
provisions or affect the validity, binding effect or enforceability of this
Release Agreement or any provision hereof.
 
10.           Descriptive Headings.  The descriptive headings of this Release
Agreement are inserted for convenience only and do not constitute a part of this
Release Agreement.
 
11.           Construction.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates.  The language used in this Release
Agreement shall be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction shall be applied against
any party.
 
12.           Nouns and Pronouns.  Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice-versa.
 
13.           Legal Counsel.  Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice.  Executive acknowledges and
agrees that he has read and understands this Release Agreement completely, is
entering into it freely and voluntarily, and has been advised to seek counsel
prior to entering into this Release Agreement and he has had ample opportunity
to do so.
 
[The Remainder of this Page is Intentionally Left Blank]
 


 
4

--------------------------------------------------------------------------------

 


The undersigned have read and understand the consequences of this Release
Agreement and voluntarily sign it.  The undersigned declare under penalty of
perjury under the laws of the State of [                 ] that the foregoing is
true and correct.
 


EXECUTED this ________ day of ________ 20__, at_________________
 

 

 
EXECUTIVE
     
 
     
Print Name:  ___________________________________
     
 
  ANGIODYNAMICS, INC., a Delaware corporation      
By: _________________________________________
      Name: _______________________________________  
 
  Title: ________________________________________      
 

 


 
5

--------------------------------------------------------------------------------

 


ENDORSEMENT
 
I, ________________hereby acknowledge that I was given [21/45] days to consider
the foregoing Release Agreement and voluntarily chose to sign the Release
Agreement prior to the expiration of the [21-day/45-day] period.
 
I declare under penalty of perjury under the laws of the United States and the
State of [            ] that the foregoing is true and correct.
 
EXECUTED this [____] day of [_____________ 20____].
 



 
________________________________________
 
 
Print Name: ______________________________



 

 
6

--------------------------------------------------------------------------------

 

Exhibit “C” to Employment Agreement
 
FORM OF CONFIDENTIALITY AGREEMENT
 


 

